            Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 1 of 9




 1                                                          THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                                    U.S. DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
 7   STRIKE 3 HOLDINGS, LLC, a Delaware
     corporation,
 8                                                        NO. 2:17-cv-01731-TSZ
 9                             Plaintiff,
                                                          DEFENDANT’S RESPONSE TO
                                                          PLAINTIFF’S MOTION TO COMPEL
10          vs.
                                                          RESPONSES FROM DEFENDANT
11                                                        TO QUESTIONS POSED AND
     JOHN DOE, subscriber assigned IP
                                                          OBJECTED TO APRIL 9, 2019
12   address 73.225.38.130,
                                                          DEPOSITION
13                             Defendant.

14
     JOHN DOE subscriber assigned IP
15   address 73.225.38.130,
16                             Counterclaimant,
17
            vs.
18
     STRIKE 3 HOLDINGS, LLC,
19
                               Counterdefendant.
20

21

22

23                                          I. INTRODUCTION

24          Strike 3 has failed to meet its burden of establishing that good cause justifies its request
25   to depose Doe a second time in order to obtain answers to five discrete questions. Strike 3 has
26   also failed to identify the nexus between the questions and any claims and defenses in the case.
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 1                                                         936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
             Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 2 of 9




 1   Strike 3 has further failed to explain why Doe’s offer to provide written answers to many of the
 2   questions is unsatisfactory. Doe respectfully requests that the Court deny Strike 3’s motion to
 3   compel and award Doe the fees he incurred responding to the motion.
 4                                  II. STATEMENT OF FACTS
 5
            During Doe’s deposition, Strike 3’s attorneys asked a series of questions that infringed
 6
     on the attorney-client privilege. ECF 126-1 at 30:9-15. Strike 3 took the position that the
 7
     questions were permissible. Id., 31:3-6. Doe’s counsel asked for case law supporting Strike 3’s
 8
     position. Id., 31:1-2. Strike 3 declined to provide any authority. After a break, Doe’s counsel
 9
     acknowledged Strike 3’s entitlement to “explore damages,” but expressed concern about “a
10
     waiver of the attorney-client privilege” and urged Strike 3’s counsel to work together “to figure
11
     out a mechanism for [Strike 3 to explore damages] that doesn’t involve my client waiving his
12
     attorney-client privilege….” Id., 32:5-15.
13
            Doe’s counsel suggested that permissible questions would include: (1) Have you paid
14
     anything? (2) How much have you paid? (3) Are you obligated to pay? and (4) Are you
15
     obligated for costs? ECF 126-1 at 33:6-9. Strike 3’s counsel agreed, responding: “Okay. I’d
16
     love the answer to all of those. They were great. I might even have the reporter read them back
17
     they were so good.” Id., 33:10-13. Strike 3’s counsel then went on to ask nearly identical
18
     questions, which Doe answered:
19
            Q. Are you obligated to pay costs in this lawsuit?
20
            A. Yes, I am.
21
            Q. Okay. And have you to date paid costs?
22
            A. No.
23
            Q. Have you paid anything in attorney’s fees to date on this matter?
24
            A. No.
25
            Q. Do you know who has -- do you know if anyone has paid your attorneys for their
26
     services for this case?
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 2                                                         936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
             Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 3 of 9




 1          A. No. No.
 2   Id., 33:14-25.
 3          After Strike 3’s counsel had completed his line of questioning, he announced: “Okay.
 4   That’s all I have.” See Declaration of Adrienne D. McEntee in Support of Defendant’s
 5   Response to Plaintiff’s Motion to Compel Responses from Defendant (“McEntee Decl.”),
 6   Exh. 1. At no point did Strike 3’s counsel suggest that the deposition should remain open, or
 7   otherwise subject to continuation pending the resolution of the questions of which Strike 3 now
 8   complains. Id., ¶ 3.
 9          Nonetheless, on May 20th, Doe’s counsel conferred with Strike 3’s counsel in a good
10   faith attempt to resolve Strike 3’s complaints. McEntee Decl. ¶ 4. Specifically, Doe offered to
11   provide Strike 3 a copy of Doe’s fee agreement with counsel, which Strike 3 requested for the
12   first time a month after Doe’s deposition. Id., ¶ 7. Doe also offered to provide answers to the
13   written questions: (i) Are you aware that the Court entered an order that Comcast was not to
14   give your name and address to Strike 3 but was simply to give it to the court? (ii) When did you
15   become aware of this? and (iii) When did you find out your identity and your address had been
16   provided to Strike 3? Id., Exh. 2.
17          Strike 3 declined Doe’s offer. McEntee Decl., ¶ 6. Instead, Strike 3 insists it should be
18   allowed to depose Doe a second time.
19                                  III. STATEMENT OF ISSUES
20
            1.        Should Strike 3 be permitted to depose Doe a second time seeking testimony
21
     that infringes on the attorney-client privilege or that is irrelevant and/or disproportionate to the
22
     needs of the case?
23
            2.        Should Doe be awarded the attorneys’ fees he incurred responding to Strike 3’s
24
     motion when Strike 3 could have avoided motion practice altogether?
25

26

27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 3                                                           936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                              Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 4 of 9




 1                              IV. AUTHORITY AND ARGUMENT

 2   A.     Second depositions of the same witness are disfavored.

 3          Rule 30(a)(2)(A)(ii) requires a party to obtain leave of court before deposing a person

 4   that has already given a deposition in the case. A party seeking to take a second deposition of

 5   the same witness must establish that good cause or a specific need entitles the party to take

 6   another deposition. See, e.g., Presidio Components, Inc. v. Am. Tech. Ceramics Corp., No. CIV

 7   08CV335 IEG NLS, 2009 WL 861733, at *4 (S.D. Cal. Mar. 25, 2009) (stating that, “[a]bsent a

 8   showing of good cause, generally the court will not require a witness to appear for another

 9   deposition”); State Farm Mut. Auto. Ins. Co. v. New Horizon, Inc., 254 F.R.D. 227, 235 (E.D.

10   Pa. 2008) (serial depositions of an individual are disfavored because of the cost and burden,

11   and because they “provide[ ] the deposing party with an unfair strategic advantage, offering it

12   multiple bites at the apple, each time with better information than the last”); Dixon v.

13   Certainteed Corp., 164 F.R.D. 685, 690 (D. Kan. 1996) (stating that, “[a]bsent some showing

14   of a need or good reason for doing so, ‘the court will generally not require a deponent to appear

15   for a second deposition’ ”); Graebner v. James River Corp., 130 F.R.D. 440, 441 (N.D. Cal.

16   1989) (noting that “repeat depositions are disfavored, except in certain circumstances,” e.g.,

17   “long passage of time with new evidence, new theories added to the complaint, etc.”).

18          Similarly, Rule 26(b)(1) permits discovery of nonprivileged matters that are relevant to

19   any party’s claims or defenses, so long as the discovery is “proportional to the needs of the

20   case.” Indeed, the Court may limit discovery where “the discovery sought is unreasonably

21   cumulative or duplicative, or can be obtained from some other source that is more convenient,

22   less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).

23          As discussed below, Strike 3 has not shown that a second deposition is proportional to

24   the needs of the case, let alone established good cause for its request. Strike 3’s motion is

25   particularly problematic given Doe’s willingness to provide written responses to specific

26   questions, despite their tenuous connection to any claim or defense.

27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 4                                                          936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                             Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
                                                                                 www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 5 of 9




 1   B.     Question 1 infringes on the attorney-client privilege.

 2          Strike 3 insists that it is entitled to an answer to the question: “And who referred you to

 3   the Terrell Marshall firm?” Doe respectfully disagrees. The answer to that question requires

 4   Doe to reveal communications with his attorneys. Moreover, the answer to the question has no

 5   bearing on the parties’ claims or defenses. Strike 3 states emphatically that knowing who

 6   referred Doe to the Terrell Marshall firm “is relevant to Plaintiff’s affirmative defense of abuse

 7   of process,” but aside from parroting language from its affirmative defense, makes no effort to

 8   describe why. Nor does Strike 3 provide any explanation for how the identity of the person who

 9   referred Doe to the law firm would be relevant to Strike 3’s allegation that Doe’s counterclaims

10   are the result of a “deliberate misconstruing of the early discovery in this case.” ECF 126 at

11   7:9. Strike 3’s position is particularly puzzling given that Terrell Marshall has never before

12   appeared in copyright litigation involving an abuse of process claim. McEntee Decl. ¶ 8.

13   Because information from Doe regarding who referred him to Terrell Marshall has no

14   connection to the claims and defenses in this case, the motion should be denied.

15   C.     Doe has offered to answer Questions 3 and 4 even though they are not relevant to
            the claims and defenses and are disproportional to the needs of the case.
16
            Questions 3 and 4, like Question 1, have no bearing on the issues in this case. In
17
     asserting that the answers to whether Doe’s identity had been provided to Strike 3, and when,
18
     could “raise[] serious questions about proximate cause,” Strike 3 misunderstands Doe’s abuse
19
     of process counterclaim. The counterclaim does not turn on what Strike 3 did, or did not do,
20
     with Doe’s information. The crux of Doe’s abuse of process counterclaim is that Strike 3 used
21
     this lawsuit as a springboard to seek Doe’s identity, with the improper goal of embarrassing
22
     him into a settlement. See, generally, ECF 79. And Strike 3 supported its motion for early
23
     discovery with declarations that contained significant omissions and inaccuracies. Id. When
24
     and how Doe learned that Strike 3 knew his identity are not defenses to these allegations.
25
            Setting these problems aside, Doe agreed to provide written answers to questions that
26
     go to the heart of what Strike 3 seeks. Specifically, Doe agreed to provide answers to:
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 5                                                         936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 6 of 9




 1                 Are you aware that the Court entered an order that Comcast was not to give your
 2                  name and address to Strike 3 but was simply to give it to the court?
 3                 When did you become aware of this? and
 4                 When did you find out your identity and your address had been provided to
 5                  Strike 3?
 6   McEntee Decl., Exh. 2.
 7          It remains unclear to Doe why Strike 3 declined this offer. In any event, because Strike
 8   3 has not established good cause to take a second deposition of Doe regarding these questions,
 9   its motion should be denied.
10   D.     Any dispute concerning Questions 2 and 5 is moot.
11
            Finally, Strike 3 complains that it was not allowed to hear Doe’s answer to Question 2:
12
     “How much did you pay Mr. Edmondson to retain him to take this case?” In actuality, Doe
13
     provided Strike 3 with the very answer, albeit in response to a differently worded question. The
14
     excerpt Strike 3 used to support its motion includes the question: “Did you pay Mr. Edmondson
15
     up front to represent you in this case?” Doe’s Dep. 30:17-18. In response, Doe answered: “No.”
16
     Id., 30: 19. Doe’s answer is the same, whether in response to Question 2 or to Strike 3’s
17
     separate, but nearly identical question. Therefore, any dispute as to Question 2 is moot.
18
            The dispute surrounding Question 5 is also moot. Strike 3 complains that Doe did not
19
     answer the question: “Do you have a deal with your attorneys that allowed them to go seek
20
     attorney’s fees from Strike 3 so that you don’t ever have to pay them?” But Doe has already
21
     agreed to provide a copy of his fee agreement, which will address the terms of the engagement.
22
     McEntee Decl. ¶ 5. Notably, Strike 3 waited a month after Doe’s deposition to request the fee
23
     agreement. Id., ¶ 7. Doe’s responses are due on June 6th. Id.
24
            Because Doe has already provided the answers requested, or will timely provide
25
     responsive documents in response to Strike 3’s recent discovery requests, Strike 3’s motion
26
     should be denied.
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 6                                                        936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                           Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
                                                                               www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 7 of 9




 1   E.     The Court should award Doe fees for having to respond to Strike 3’s motion.

 2          Because Strike 3’s motion to compel should be denied, Doe is entitled to his reasonable

 3   fees and costs incurred in responding to this motion pursuant to Rule 37(a)(5)(B). Simply put,

 4   Strike 3’s motion is not substantially justified because Strike 3 has not shown good cause to

 5   depose Doe, a person who has already given a deposition in the case, a second time. Doe’s

 6   attorneys incurred $1,500 in attorneys’ fees and costs in relation to Strike 3’s motion. McEntee

 7   Decl. ¶ 9.

 8                                        V. CONCLUSION

 9          Based on the foregoing, Doe respectfully requests that the Court deny Strike 3’s motion

10   and award his reasonable attorneys’ fees in relation to responding to the motion.

11          RESPECTFULLY SUBMITTED AND DATED this 3rd day of June, 2019.

12                                             TERRELL MARSHALL LAW GROUP PLLC
13

14                                             By: /s/ Adrienne D. McEntee, WSBA #34061
                                                 Beth E. Terrell, WSBA #26759
15                                               Email: bterrell@terrellmarshall.com
                                                 Adrienne D. McEntee, WSBA #34061
16                                               Email: amcentee@terrellmarshall.com
17                                               936 North 34th Street, Suite 300
                                                 Seattle, Washington 98103-8869
18                                               Telephone: (206) 816-6603
                                                 Facsimile: (206) 319-5450
19
                                                  J. Curtis Edmondson, WSBA #43795
20
                                                  Email: jcedmondson@edmolaw.com
21                                                EDMONDSON IP LAW
                                                  399 NE John Olsen Avenue
22                                                Hillsboro, Oregon 97124
                                                  Telephone: (503) 336-3749
23
                                               Attorneys for Defendant
24

25

26

27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 7                                                         936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 8 of 9




 1                                    CERTIFICATE OF SERVICE

 2
            I, Adrienne D. McEntee, hereby certify that on June 3, 2019, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the following:
 5
                    Lincoln D. Bandlow, Admitted Pro Hac Vice
 6                  Email: lincoln@bandlowlaw.com
                    LAW OFFICES OF LINCOLN BANDLOW, P.C.
 7                  1801 Century Park East, Suite 2400
 8                  Los Angeles, California 90067
                    Telephone: (310) 556-9580
 9                  Facsimile: (310) 861-5550

10                  John C. Atkin, Admitted Pro Hac Vice
                    Email: jatkin@atkinfirm.com
11
                    THE ATKIN FIRM, LLC
12                  55 Madison Avenue, Suite 400
                    Morristown, New Jersey 07960
13                  Telephone: (973) 285-3239

14                  Jeremy E. Roller, WSBA #32021
                    Email: jroller@aretelaw.com
15
                    ARETE LAW GROUP PLLC
16                  1218 Third Avenue, Suite 2100
                    Seattle, Washington 98101
17                  Telephone: (206) 428-3250
                    Facsimile: (206) 428-3251
18
                    Attorneys for Plaintiff
19

20                  Joshua L. Turnham, WSBA #49926
                    E-mail: joshua@turnhamlaw.com
21                  THE LAW OFFICE OF JOSHUA L. TURNHAM PLLC
                    1001 4th Avenue, Suite 3200
22                  Seattle, Washington 98154
23                  Telephone: (206) 395-9267
                    Facsimile: (206) 905-2996
24
                    Attorneys for Non-Party Donald Isaksen, Jr.
25

26

27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 8                                                        936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                           Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
                                                                               www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 128 Filed 06/03/19 Page 9 of 9




 1                F. Christopher Austin, Admitted Pro Hac Vice
                  Email: caustin@weidemiller.com
 2                Allen Gregory Gibbs, Admitted Pro Hac Vice
                  Email: ggibbs@weidemiller.com
 3                WEIDE & MILLER, LTD.
                  10655 Park Run Drive, Suite 100
 4
                  Las Vegas, Nevada 89144
 5                Telephone: (702) 382-4804

 6                Derek A. Newman, WSBA #26967
                  Email: dn@newmanlaw.com
 7                Rachel Horvitz, WSBA #52987
 8                Email: rachel@newmanlaw.com
                  NEWMAN DU WORS LLP
 9                2101 4th Avenue, Suite 1500
                  Seattle, Washington 98121
10                Telephone: (206) 274-2800
                  Facsimile: (206) 274-2801
11

12                Attorneys for Attorneys for Third-Party Witnesses Tobias Fieser, IPP
                  International UG, Bunting Digital Forensics, LLC, Stephen M. Bunting
13

14         DATED this 3rd day of June, 2019.

15                                         TERRELL MARSHALL LAW GROUP PLLC
16

17                                         By: /s/ Adrienne D. McEntee, WSBA #34061
                                             Adrienne D. McEntee, WSBA 34061
18                                           Email: amcentee@terrellmarshall.com
                                             936 North 34th Street, Suite 300
19                                           Seattle, Washington 98103-8869
                                             Telephone: (206) 816-6603
20
                                             Facsimile: (206) 319-5450
21
                                           Attorneys for Defendant
22

23

24

25

26

27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL RESPONSES FROM DEFENDANT TO
     QUESTIONS POSED AND OBJECTED TO APRIL 9, 2019
                                                                 TERRELL MARSHALL LAW GROUP PLLC
     DEPOSITION - 9                                                     936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                        Seattle, Washington 98103-8869
                                                                     TEL. 206.816.6603  FAX 206.319.5450
                                                                            www.terrellmarshall.com
